DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE to 16/836,822 filed on 9/28/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1- 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 6,426,602) in view of Morandin (WO 2020/121183) in view of Sega (US 2020/0287492). 

Regarding claim 1, McCann teaches:
 A system for controlling a synchronous motor drive (Figs. 3-4 and 13-17 show a synchronous motor drive), the system comprising:
 a processor (col. 17 line 63-col. 18 line 15 mentions computer-implemented processes); and 
a memory that includes instructions (col. 17 line 63-col. 18 line 15 mentions a computer program code containing instructions embedded in DC-ROM, etc) that, when executed by the processor, cause the processor to:
 receive a command voltage signal (col. 3 ll. 10-11 mentions voltage command generated; thus command voltage signal received by the computer-implemented process); 
identify, in the synchronous motor drive, a resistance imbalance signature from the command voltage signal (col. 3 ll. 61-62: unbalanced phase currents are due primarily to resistance imbalances in the motor and controller); 
estimate one or more phase resistance values for each phase of a synchronous motor drive based on the resistance imbalance signature (Fig. 3 shows a set of unbalanced three phase currents 102, 104, 106 with the corresponding motor torque 108; thus resistance imbalance determine respective phase resistance corresponding to phases of motor 214), wherein the one or more phase resistance values of the synchronous motor drive include a phase transistor resistance value (Fig. 4 shows transistors corresponding to respective phases) and a phase winding resistance value (Fig. 4 shows windings corresponding to respective phases); (Note: based on current published application, para 0031 states that the phase resistance represents a circuit resistance and may include a motor stator resistance, referred herein as a phase winding resistance, and a phase transistor resistance, e.g. of the FETs of the power converter);and 
 one or more phases of the synchronous motor drive associated a resistance imbalance (Fig. 13 imbalance detection circuit 712).  
McCann doesn’t explicitly teach 
estimate an average resistance values between the phases of the synchronous motor drive based on the estimated one or more phase resistance values; and 
identify, based on the phase resistances values and an estimated average resistance values between the phases of the synchronous motor drive;
a thermal sensor.
However, Morandin teaches PAGE 1 ll. 20-21 an estimate of the average resistance of each winding of the electric motor. And Page 2 ll.10 stator resistance estimation.
Morandin doesn’t teach a thermal sensor.
	However, Sega teaches in 0070 motor temperature monitoring use with temperature sensor.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate estimating average resistance values between phases of the motor of Morandin and  the temperature sensor of Sega into the system of McCann in order to measure the resistance and temperature of the motor winding and effectively run the motor drive system.

Regarding claim 8, McCann teaches:
A method for detecting an imbalance in a synchronous motor drive (Fig. 13 imbalance detection circuit for a motor drive), the method comprising: 
receiving a command voltage signal (col. 3 ll. 10-11 mentions voltage command generated; thus command voltage signal received by the computer-implemented process); 
identifying, in the synchronous motor drive, a resistance imbalance signature from the command voltage signal (col. 3 ll. 61-62: unbalanced phase currents are due primarily to resistance imbalances in the motor and controller); 
calculating one or more phase resistance values for each phase of a synchronous motor drive, based on the resistance imbalance signature (Fig. 3 shows a set of unbalanced three phase currents 102, 104, 106 with the corresponding motor torque 108; thus resistance imbalance determine respective phase resistance corresponding to phases of motor 214), wherein the one or more phase resistance values of the synchronous motor drive include a phase transistor resistance value(Fig. 4 shows transistors corresponding to respective phases) and a phase winding resistance value (Fig. 4 shows windings corresponding to respective phases); (Note: based on current published application, para 0031 states that the phase resistance represents a circuit resistance and may include a motor stator resistance, referred herein as a phase winding resistance, and a phase transistor resistance, e.g. of the FETs of the power converter); and 
one or more phases of the synchronous motor drive associated a resistance imbalance (Fig. 13 imbalance detection circuit 712).  
McCann doesn’t explicitly teach 
estimate an average resistance values between the phases of the synchronous motor drive based on the estimated one or more phase resistance values; and 
identify, based on the phase resistances values and an estimated average resistance values between the phases of the synchronous motor drive;
a thermal sensor.
However, Morandin teaches PAGE 1 ll. 20-21 an estimate of the average resistance of each winding of the electric motor. And Page 2 ll.10 stator resistance estimation.
Morandin doesn’t teach a thermal sensor.
	However, Sega teaches in 0070 motor temperature monitoring use with temperature sensor.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate estimating average resistance values between phases of the motor of Morandin and  the temperature sensor of Sega into the system of McCann in order to measure the resistance and temperature of the motor winding and effectively run the motor drive system.

Regarding claims 2, and 9, McCann teaches:
wherein the instructions further cause the processor to: receive a signal indicating a phase transistor temperature (col. 2 ll. 55-58 mentions the effect of circuit imbalances caused by thermal effects); 
estimate, for each respective phase resistance, the phase transistor resistance based on the signal (Fig. 4 shows transistors corresponding to respective phases); and 
determine the phase winding resistance value based on the estimated phase transistor resistance value(Fig. 3 shows a set of unbalanced three phase currents 102, 104, 106 and Fig. 4 shows transistors corresponding to respective phases).  
	McCann doesn’t explicitly teach the thermal sensor.
	However, Sega teaches in 0070 motor temperature monitoring use with temperature sensor.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature sensor of Sega into the system of McCann in order to measure the temperature of the motor winding and effectively run the motor drive system.

Regarding claims 3, 10 and 17, McCann doesn’t explicitly teach:
wherein the instructions further cause the processor to estimate a phase winding temperature based on the determined phase winding resistance value. 
However, Sega teaches in 0070 a phase winding temperature employing winding resistance measurement techniques. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the estimating a phase winding temperature based on the determined phase winding resistance of Sega into the system of McCann in order to measure the temperature of the motor winding and effectively run the motor drive system.
 
Regarding claims 4, 11 and 18, McCann doesn’t explicitly teach:
wherein the instructions further cause the processor to cause a preventative action to be performed based on at least one of a measured temperature or 3088610-03819 (NO01016US) an estimated temperature, where the measured temperature corresponds to a phase transistor temperature and the estimated temperature corresponds to the phase winding temperature.  
However, Sega teaches in para 0070 monitoring of internal motor temperature in order to prevent motor winding damage in the event of excessive temperature. Sega also teaches the sensors such as resistance temperature detectors near the motor windings, interconnecting wiring and electronic circuitry to measure the motor temperature during operation; thus phase transistor temperature and estimated temperature corresponds to phase winding temperature. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preventative action to be performed based on at least one of a measured temperature or 3088610-03819 (NO01016US) an estimated temperature, where the measured temperature corresponds to a phase transistor temperature and the estimated temperature corresponds to the phase winding temperature of Sega into the system of McCann in order to protect the motor drive controller from damage due to heat.

Regarding claims 5, 12 and 19, McCann teaches:
wherein the instructions further cause the processor to: receive a signal indicating a phase transistor temperature (col. 2 ll. 55-58 mentions the effect of circuit imbalances caused by thermal effects); 
estimate, for each respective phase resistance value, the phase transistor resistance value based on the signal (Fig. 4 shows transistors corresponding to respective phases); and 
determine the phase transistor resistance based on the estimated phase winding resistance value (Fig. 3 shows a set of unbalanced three phase currents 102, 104, 106 and Fig. 4 shows transistors corresponding to respective phases).  
	McCann doesn’t explicitly teach the thermal sensor.
	However, Sega teaches in 0070 motor temperature monitoring use with temperature sensor.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature sensor of Sega into the system of McCann in order to measure the temperature of the motor winding and effectively run the motor drive system.

Regarding claims 6, and 13, McCann doesn’t explicitly teach:
wherein the instructions further cause the processor to estimate a phase transistor temperature based on the determined phase transistor resistance value. 
However, Sega teaches in para 0070 monitoring of internal motor temperature in order to prevent motor winding damage in the event of excessive temperature. Sega also teaches the sensors such as resistance temperature detectors near the motor windings, interconnecting wiring and electronic circuitry to measure the motor temperature during operation; thus phase transistor temperature and estimated temperature corresponds to phase winding temperature. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the estimating a phase transistor temperature based on the determined phase transistor resistance of Sega into the system of McCann in order to protect the motor drive controller from damage due to heat.

Regarding claims 7 and 14, McCann doesn’t explicitly teach:
wherein the instructions further cause the processor to cause a preventative action to be performed based on at least one of a measured temperature or 3088610-03819 (NO01016US) an estimated temperature, where the measured temperature corresponds to a phase winding temperature and the estimated temperature corresponds to the phase transistor temperature.  
However, Sega teaches in para 0070 monitoring of internal motor temperature in order to prevent motor winding damage in the event of excessive temperature. Sega also teaches the sensors such as resistance temperature detectors near the motor windings, interconnecting wiring and electronic circuitry to measure the motor temperature during operation; thus phase transistor temperature and estimated temperature corresponds to phase winding temperature. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preventative action to be performed based on at least one of a measured temperature or 3088610-03819 (NO01016US) an estimated temperature, where the measured temperature corresponds to a phase transistor temperature and the estimated temperature corresponds to the phase winding temperature of Sega into the system of McCann in order to protect the motor drive controller from damage due to heat.

Regarding claim 20, McCann teaches:
The EPS system of claim 19, wherein the instructions further cause the processor to estimate the one or more phase resistance values for each phase of the synchronous motor drive further based on at least one of a speed of the synchronous motor, a current output by the synchronous motor, a current magnitude associated with the synchronous motor, a resistance of a phase of the synchronous motor, a resistance magnitude associated with the synchronous motor, and a voltage magnitude associated with the synchronous moto (col. 3 ll. 61-62: unbalanced phase currents are due primarily to resistance imbalances in the motor and controller).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 6,426,602) in view of Morandin (WO 2020/121183)in view of Sega (US 2020/0287492) further in view of Yokobori (4,535,276).

Regarding claim 15, McCann teaches:
An electronic power steering (EPS) system (Fig. 12) comprising: 
a synchronous motor (motor 702) controlled by a synchronous motor drive (drive 700);
a processor (col. 17 line 63-col. 18 line 15 mentions computer-implemented processes); and 
a memory that includes instructions (col. 17 line 63-col. 18 line 15 mentions a computer program code containing instructions embedded in DC-ROM, etc) that, when executed by the processor, cause the processor to:
 receive a command voltage signal (col. 3 ll. 10-11 mentions voltage command generated; thus command voltage signal received by the computer-implemented process); 
identify, in the synchronous motor drive, a resistance imbalance signature from the command voltage signal (col. 3 ll. 61-62: unbalanced phase currents are due primarily to resistance imbalances in the motor and controller); 
calculate one or more phase resistance values for each phase of a synchronous motor drive based on the resistance imbalance signature, (Fig. 3 shows a set of unbalanced three phase currents 102, 104, 106 with the corresponding motor torque 108; thus resistance imbalance determine respective phase resistance corresponding to phases of motor 214), wherein the one or more phase resistance values of the synchronous motor drive include a phase transistor resistance value (Fig. 4 shows transistors corresponding to respective phases) and a phase winding resistance value (Fig. 4 shows windings corresponding to respective phases); (Note: based on current published application, para 0031 states that the phase resistance represents a circuit resistance and may include a motor stator resistance, referred herein as a phase winding resistance, and a phase transistor resistance, e.g. of the FETs of the power converter);and 
one or more phases of the synchronous motor drive associated a resistance imbalance (Fig. 13 imbalance detection circuit 712).  
McCann doesn’t explicitly teach 
estimate an average resistance values between the phases of the synchronous motor drive based on the estimated one or more phase resistance values; and 
identify, based on the phase resistances values and an estimated average resistance values between the phases of the synchronous motor drive;
a thermal sensor.
However, Morandin teaches PAGE 1 ll. 20-21 an estimate of the average resistance of each winding of the electric motor. And Page 2 ll.10 stator resistance estimation.
Morandin doesn’t teach a thermal sensor.
	However, Sega teaches in 0070 motor temperature monitoring use with temperature sensor.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate estimating average resistance values between phases of the motor of Morandin and  the temperature sensor of Sega into the system of McCann in order to measure the resistance and temperature of the motor winding and effectively run the motor drive system.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CORRESPONDENCE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,535,276 to Yokobori teaches a current output circuit which can control a load current by control transistors of minimum power consumption to eliminate the effect of voltage across the collector and emitter of transistor not-saturated changes due to a load current, a temperature of transistor, or variation in transistors, whereby the reference voltage should be set higher, or follow the factor of variation.
US 2007/0236165 to Ritschel teaches  a circuit arrangement for adjusting motor characteristic curves, in particular the pull-out torque of a two-phase synchronous motor, which enables both torque limitation and is capable of detecting and switching off of the synchronous motor after overloading or after reaching the limit stops, even when the supply voltage varies. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        9/30/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846